DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford et al. (US Pub. No. 2006/0227570 A1) in view of Ng (US Pub. No. 2007/0297190 A1).
As to claim 1, Rutherford teaches a light source device comprising: a fluorescent rod (#102 in Fig. 2 and in ¶ [0029]) that is composed of a columnar light guide body that contains a fluorescent substance (¶ [0029]), one of two end faces of said light guide body being an emission end face (#112 in Fig. 2 and in ¶ [0038]) that emits fluorescent light that is discharged 
Rutherford is silent about at least one first light guide element that is provided with a first end face, a second end face having an area that is smaller than that of said first end face, and a side surface portion that reflects light incident from said first end face to condense upon said second end face, said second end face being optically joined with a surface of said light guide body except for said emission surface, and there being a plurality of first excitation light sources provided to face said first end face of said first light guide element.
However, in the same field or endeavor, Ng teaches at least one first light guide element (#104 in Fig. 8 and in ¶ [0038]) that is provided with a first end face (facing emitters #101-103), a second end face (coupled to #105) having an area that is smaller than that of said first end face (Fig. 8), and a side surface portion that reflects light incident from said first end face to condense upon said second end face (¶ [0039]), said second end face being optically joined with a surface of a light guide body (#105 in Fig. 8 and in ¶ [0038]) except for said emission surface; a plurality of first excitation light sources (#101-#103 in Fig. 8 and in ¶ [0038]) that are provided to face said first end face of said first light guide element and that emit excitation light that is capable of exciting said fluorescent substance toward said first end face.

It would have been obvious to one of ordinary skill in the art replace the single LED on the end of the rod in Rutherford with the light guide element and more LEDs of Ng in order to produce a brighter light without having to crowd LEDs.
As to claim 2, Ng teaches least one said first light guide element is configured that said second end face is optically joined to an end face that is on the side opposite said emission end face of said light guide body (#104 attached to #105 and #105 carries light to an emission end face). Rutherford teaches the use of a dichroic film which could remain on the interface. The motivation to combine is the same as in claim 1. 
As to claim 3, Ng teaches at least one said first light guide element is configured that said second end face is optically joined to a side surface of said light guide body (#104 attached to #105, Fig. 4), Rutherford teaches the use of a dichroic film which could remain on the interface. The motivation to combine is the same as in claim 1.
As to claim 4, Rutherford teaches a second light guide element (#430 in Fig. 4 and in ¶ [0063]) that is provided with a third end face (#434 in Fig. 4 and in ¶ [0064]), a fourth end face (#432 in Fig. 4 and in ¶ [0063]) having an area that is smaller than that of said third end face, and a side surface portion that reflects light (#436 in Fig. 4 and in ¶ [0064]) that is incident from said fourth end face to guide light toward said third end face, said fourth end face being optically joined to said emission surface of said light guide body (Fig. 4). 
As to claim 5, Rutherford teaches a second dichroic film (#210 in Fig. 2) and that has a property of transmitting said fluorescent light and of reflecting said excitation light. Rutherford 
As to claim 6, Rutherford teaches a plurality of second excitation light sources (#104 on #220 in Fig. 2) that each emit in a same direction excitation light that is capable of exciting said fluorescent substance; and a dichroic mirror (#210 in Fig. 2) that is provided at a position at which an optical axis of each of said plurality of second excitation light sources orthogonally intersect an optical axis that is represented by a principal ray of fluorescent light that is emitted from said third surface of said second light guide element (Fig. 2), and that is configured to reflect said excitation light toward said third surface of said second light guide element and to transmit fluorescent light that is emitted from said third surface of said second light guide element (Fig. 2). 
As to claim 8, Rutherford teaches at least one third excitation light source (#104 on #220 in Fig. 2) that is provided to face a side surface of said light guide body and that emits excitation light that is capable of exciting said fluorescent substance toward said side surface. 

As to claim 10, Rutherford teaches a projector comprising: the light source device as set forth in claim 1; a display element that modulates the emitted light of said light source device to form images; and a projection lens that projects images formed in said display element (¶ [0083], projection discussed throughout, see Fig. 9 and related description). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875